internal_revenue_service number release date index number ------------------------- -------------------------- --------------------- --------------------------- ------------------------------------------------------------ --- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number -------------------- refer reply to cc tege eb ec plr-119656-05 date date ------------------------------------------------------ --------------- ------------- --- this letter is in response to your ruling_request on behalf of taxpayer dated april legend taxpayer ------------------------------------------ plan date ------------------------ date ------------------ a b c plan --------------------------------------------------------------------------- dear ---------------- taxpayer has requested rulings relating to its employee_stock_purchase_plan the plan under sec_423 of the internal_revenue_code the code taxpayer adopted the plan on date taxpayer intended to submit the plan to its shareholders for approval on date the plan is designed to encourage employees of taxpayer and its subsidiaries to have a proprietary interest in taxpayer by giving them the option to purchase shares of common_stock of taxpayer through payroll deductions the plan also provides that all employees of taxpayer and such subsidiaries as taxpayer’s compensation committee designate will be eligible to participate in the offerings of options under the plan taxpayer proposes to amend the plan to exclude from participation any individual who is treated as an independent_contractor or employee of another company as evidenced by the fact that taxpayer or its subsidiaries neither withholds federal income taxes from the compensation paid to the individual nor pays employer fica_taxes on behalf of the individual even if the individual is subsequently determined the plan provides that no employee will be granted an option if the employee plr-119656-05 to be a common_law_employee of taxpayer or a subsidiary of taxpayer provided that the individual a has worked for taxpayer or a subsidiary of taxpayer for less than years b customarily works hours a week or less c customarily works for not more than months in a calendar_year or d is a highly_compensated_employee within the meaning of sec_414 of the code immediately after the option is granted owns stock equal to five percent or more of the total combined voting power or value of all classes of stock of taxpayer computed in accordance with sec_423 of the code no employee will be granted an option that permits the employee’s rights to purchase common_stock under all employee stock_purchase_plans of taxpayer to accrue at a rate which exceeds dollar_figure of fair_market_value of such common_stock determined at the date of grant for each calendar_year in which such option is outstanding at any time in accordance with the provisions of sec_423 of the code no more than a shares of taxpayer common_stock plus a maximum of b net shares will be available for options under the plan subject_to the plan’s adjustment provision for purposes of the plan the term net shares means any shares of taxpayer common_stock authorized for sale under plan that remain for sale on the effective date of the plan not including shares that are sold under any plan offering that is pending on such date each year during the term of the plan unless the compensation committee determines otherwise taxpayer will make one or more offerings in which options to purchase company common_stock will be granted under the plan the compensation committee will determine the option_price per share for each offering under the plan on or prior to the date of grant of the options which shall not be less than of the fair_market_value of taxpayer common_stock on the date of grant of the options or of the fair_market_value of taxpayer common_stock on the date of exercise of the options whichever is lower the fair_market_value of taxpayer common_stock on the date of grant or exercise of options will be determined using such methods or procedures as are established by the compensation committee prior to or on the date of grant of the option the expiration date of the options granted in each offering under the plan will be determined by the compensation committee prior to or on the date of grant of the options but shall not be more than c months after the date of grant of the options number of shares of taxpayer common_stock that could be purchased at the option_price as the compensation committee shall determine for each offering but not to exceed the amount specified in sec_423 of the code alternatively or in combination with setting a maximum number of shares the compensation committee may choose to determine a maximum dollar amount that can be used to purchase shares for each offering but not to exceed the amount specified in sec_423 of the an option granted under the plan will entitle the employee to purchase up to that plr-119656-05 code an employee will be permitted to participate for less than the maximum number of shares or dollar amount specified by the compensation committee the compensation committee will determine prior to or on the date of grant of an option the consequences of an employee’s election to participate for less than the maximum and whether the employee will be entitled to purchase fractional shares sec_421 of the code provides in part that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction shall be allowable to the employer_corporation at any time with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the issuing_corporation for the share transferred sec_423 of the code dealing with employee stock_purchase_plans provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option if no disposition of the stock is made by the employee within years after the date the option is granted nor within year after the exercise of such option and at all times during the period beginning with the date of the granting of the option and ending months before the date of exercising the option the individual to whom the option was granted remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or a parent or subsidiary_corporation of such corporation issuing or assuming a stock_option to which sec_424 applies sec_423 of the code sets forth nine requirements that a plan must meet in order to qualify as an employee_stock_purchase_plan sec_423 provides that only employees of the employer_corporation or a participating subsidiary are eligible to participate in the plan sec_423 requires the stockholders of the plan_sponsor to approve the plan within_12_months before or after the date the plan is adopted sec_423 and sec_423 restrict the employees who may be granted options under an employee_stock_purchase_plan sec_423 requires that all employees granted options under the plan shall have the same rights and privileges sec_423 restricts the price of each option sec_423 limits the period within which an option may be exercised sec_423 limits an employee's rate_of_accrual under all employee_stock_purchase_plan maintained by his employer and its related corporations to dollar_figure of fair_market_value of the stock for each calendar_year in which such option is outstanding at any time sec_423 precludes an employee from transferring an option except by the laws of descent and distribution sec_421 of the code provides that if the transfer of a share of stock to an individual pursuant to the exercise of an option would otherwise meet the requirements of sec_423 except there is a failure to meet the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of the employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a plr-119656-05 deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_423 of the code requires shareholder approval of an employee_stock_purchase_plan within_12_months before or after the date such plan is adopted by the board_of directors sec_1_423-2 of the income_tax regulations provides in pertinent part that increases in the aggregate number of shares that may be issued under the plan other than an increase merely reflecting a change in capitalization such as a stock_dividend or stock split-up will be treated as the adoption of a new plan requiring shareholder approval similarly a change in the designation of corporations whose employees may be offered options under the plan will be treated as the adoption of a new plan requiring stockholder approval any other changes in the terms of an employee_stock_purchase_plan may be made without such changes being considered the adoption of a new plan see revrul_78_326 1978_2_cb_162 sec_423 of the code requires that the terms of an employee_stock_purchase_plan provide that options are to be granted to all employees of any corporation whose employees are granted an such options by reason of their employment by such corporation except that there may be excluded employees who have been employed less than two years employees whose customary employment is hours or less per week employees whose customary employment is for not more than months in any calendar_year and highly compensated employees within the meaning of q sec_423 of the code applies a special rule if the option_price of stock acquired through a sec_423 transfer was less than of its fair_market_value when the option was granted if an individual disposes of such stock after the holding periods specified in sec_423 have elapsed or dies while owning such stock compensation is included in his or her gross_income for the taxable_year in which the disposition occurs or for the taxable_year closing with his or her death whichever applies the amount of compensation income included is equal to the lesser_of the excess of the fair_market_value of the stock on the date of its disposition or on the date of death over the amount_paid under the option for the stock or the excess of the fair_market_value of the stock at the time the option was granted over the option_price if the option_price in not fixed or determinable at the time the option is granted then for purposes of this rule the option_price is determined as if the option were exercised at such time if such a share is disposed of by the individual the basis of the share in his or her hands at the time of such disposition is increased by an amount equal to the amount so includible in his or her gross_income sec_1 c of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the words the date of the granting of the option and the time such option is granted and similar phrases refer to the date or time when the corporation completes the corporate action constituting an offer of stock for sale to an individual under the terms and conditions of a statutory option plr-119656-05 for purposes of determining when an option is granted a corporation completes corporate action within the meaning of sec_1 c of the regulations when pursuant to the terms of the offer the number of shares of stock that may be purchased is fixed and determinable if an offer to sell stock does not designate a fixed a determinable number of shares that may be purchased then corporate action has not been completed see revrul_68_317 1968_1_cb_186 and revrul_70_358 1970_2_cb_96 both of which are clarified by revrul_73_223 1973_1_cb_206 sec_1 f of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the term exercise when used in reference to an option means the act of acceptance by the optionee of the offer to sell contained in the option generally the time of exercise is the time when there is a sale or contract to sell between the corporation and the employee a mere promise to pay the option_price does not constitute an exercise unless the optionee is subject_to personal liability on the promise an agreement or undertaking by the employee to make payments under an employee_stock_purchase_plan does not constitute the exercise of an option so long as the payments remain subject_to withdrawal by the employee the disposition of a share of stock acquired by the exercise of a statutory option before the expiration of the holding_period described in sec_423 makes sec_421 inapplicable to the transfer of such share sec_1 b of the regulations income attributable to such transfer shall be treated by the individual as income received in the taxable_year in which the disposition occurs sec_83 of the code governs the tax consequences resulting from dispositions of plan stock held by employees if sec_421 does not apply to such disposition sec_83 of the code provides the general_rule that the excess of the fair_market_value of property transferred to an employee in_connection_with_the_performance_of_services over the amount_paid for such property shall be included in the gross_income of the employee in the first taxable_year in which the rights of such person are transferable or are not subject_to a substantial_risk_of_forfeiture based on the information submitted we rule as follows the plan including the proposed amendments qualifies as an employee_stock_purchase_plan within the meaning of sec_423 of the code the proposed amendment to the plan excluding certain individuals from participation as described above will not violate the requirements of sec_423 of the code and therefore will not affect the plan’s qualification under sec_423 sec_421 will apply to the transfer of a share of company common_stock to an individual pursuant to his or her exercise of an option under the plan if the requirements of sec_423 of the code are met plr-119656-05 no opinion is expressed concerning whether any individual is an employee of taxpayer or the federal tax consequences of the transaction described above under any other provisions of the code moreover if the plan is subsequently amended this ruling may not remain in effect a copy of this letter should be attached to company's federal_income_tax return for the year in which the amended plan is implemented this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely ___________________________________ robert misner senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
